On Petition for Rehearing and Clarification
PER CURIAM.
The appellant seeks clarification of the meaning of that portion of the court’s opinion wherein we conclude “there was substantial evidence in the record to sustain the findings and recommendations of the Civil Service Board. * * * ” It is urged that the inclusion of the word “recommendations” indicates or may be construed to mean that the City Manager in all such instances must follow not only the findings but the recommendations as well of the Civil Service Board when they are supported by substantial evidence. This, of course, is not the intent or meaning of that portion of the court’s opinion as applied to this case. The appellee was found not guilty by the Civil Service Board and they recom*178mended to the City Manager that appellee be found not guilty. In effect, the recommendation was a finding of not guilty. To follow the finding or recommendation of not guilty left the City Manager no alternative but to reinstate the appellee. However, the City Manager chose to disregard the findings and recommendations of the Board and to adjudicate the appellee guilty of the charges. This, the court below, as well as this court, concluded was error. For a more detailed discussion of this particular point see this court’s opinion in State ex rel. Eldredge v. Evans, 102 So.2d 403.
The petition for re-hearing is denied.
CARROLL, CHAS., C. J., and HORTON and PEARSON, JJ., concur.